Exhibit 10.1

 

EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”) is made this 22nd day of March, 2017 by and between
XG Sciences, Inc. a Michigan corporation (“XGS" or the “Employer” and
collectively with any entity that is wholly or partially owned by XGS, the
“Company”), located at 3101 Grand Oak Drive, Lansing, MI 48911 and Bamidele Ali,
(“Executive”), an individual who resides at 2100 Greenwood Street, Suite 108,
Evanston, IL, 60201.

 

RECITALS:

 

WHEREAS, the Company is engaged in the business of researching, developing,
manufacturing, and selling graphene nanoplatelets and certain other value-added
products that contain graphene nanoplatelets; and

 

WHEREAS, XGS desires to employ Executive as an officer in the capacity of Chief
Commercial Officer, and Executive desires to be employed by XGS in such
capacity, in accordance with the terms, covenants, and conditions as set forth
in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Employer and Executive agree as follows:

 

1.       Employment Period. Subject to the terms and conditions set forth herein
and unless sooner terminated as hereinafter provided, XGS shall employ Executive
as an officer, and Executive agrees to serve as an officer and accepts such
employment beginning on March 31, 2017 (the “Effective Date”). This Agreement
shall remain in effect until either party delivers a written notice of a
termination pursuant to Section 5 hereof. For purposes of this Agreement, the
period from the Effective Date until the termination of Executive’s employment
shall hereinafter be referred to as the “Term”. Executive’s employment pursuant
to this Agreement shall be “at will” as such term is construed under Michigan
law.

 

2.       Title and Duties. During the period from the Effective Date through the
Term, XGS shall employ Executive as its Chief Commercial Officer (“CCO”), and
Executive accepts employment in such capacity. Executive will report to the CEO
and be subject to the general supervision and direction of the CEO and as needed
for compliance and governance purposes of the Board of Directors of the Company
(“Board”). If requested, Executive will serve in similar capacities for each or
any subsidiary of XGS without additional compensation. Executive shall perform
such duties as are customarily performed by someone holding the title of CCO in
the same or similar businesses or enterprises as that engaged in by the Company
and such other duties as the CEO may assign from time to time.

 

3.       Compensation and Benefits of Executive. The Company shall compensate
Executive for Executive's services rendered under this Agreement as follows:

 

a.Base Salary. Unless otherwise adjusted by the CEO and approved by the
Compensation Committee of the Board (the “Compensation Committee”), the Company
shall pay Executive an annualized base salary of $215,000 (the “Base Salary”),
payable in equal installments at such times as is consistent with normal Company
payroll policy.

 

b.Bonus. Executive will be eligible for a performance-based bonus as a
participant in the Company’s Management Incentive Plan (“MIP”), which shall set
annual target incentives for the Executive and other senior ranking employees
that are determined by the CEO and approved by the Compensation Committee. The
Company will target an annual bonus of 30% of the Executive’s Base Salary (the
“Target Bonus”). Executive understands and acknowledges that he must be an
employee of the Company on December 31st of any given fiscal year in order to be
eligible to receive all or any portion of a bonus for such fiscal year. Upon
meeting the performance thresholds established by the CEO and approved by the
Compensation Committee in the MIP for any such year, the actual bonus payout for
such year will be no less than 100% of the Target Bonus. However, the Executive
shall be eligible to receive up to 150% of the Target Bonus in the event that
the Company’s and/or the Executive’s performance exceeds the thresholds set for
the Target Bonus.

 

 



 

c.Benefits. Subject to the eligibility requirements, and enrollment provisions
of the Company’s employee benefit plans, Executive may, to the extent he so
chooses, participate in any and all of the Company’s employee benefit plans for
qualified members of Executive’s family at the Company’s expense. All Company
benefits are identified in the Employee Handbook and are subject to change
without notice or explanation. In addition, subject to the eligibility
requirements and enrollment provisions of the Company’s executive benefit
programs, Executive shall also be eligible to participate in any and all other
benefits programs established for officers of the Company.

 

d.Stock Options. On the Effective Date, Executive will be granted an option to
purchase 80,000 shares of the Company’s common stock (the “Options”) on the
terms and conditions listed below. Such Options will have a strike price equal
to $8.00 per share which is the fair market value of the common stock as of the
date of this Agreement based upon recently completed and currently contemplated
capital raising activities with disinterested third parties. The vesting
provisions of such Options shall be as outlined below. These Options shall be
treated as incentive stock options (ISOs) to the maximum extent permitted under
applicable law, and the remainder of the Options, if any, shall be treated as
non-qualified stock options. The grant of these Options will be made pursuant to
the Company’s stock option plan (the “Plan”) and will be evidenced by a separate
“Option Agreement” to be executed by the Company and Executive, which will
contain all the terms and conditions of the Options (including, but not limited
to, the provisions set forth in this Section 3(d)). So long as Executive remains
employed by the Company, such Options will have an eight-year term before
expiration. Nothing herein shall preclude XGS from granting Executive additional
equity compensation under the Plan or its successor.

 

1.)Time-based Options – 75% of such Options will be time-based options and will
vest according to the following schedule:

 



  i. 25% shares will vest on the first anniversary of the Effective Date; and  
      ii. 25% shares will vest on the second anniversary of the Effective Date;
and         iii. 25% shares will vest on the third anniversary of the Effective
Date; and         iv. 25% shares will vest on the fourth anniversary of the
Effective Date.



 





2.)Performance-based Options – 25% of such Options will be performance-based
options and will vest according to the following schedule. Executive understands
and acknowledges that if any of the performance metrics are not met, then such
Options shall be forfeited and the Company is under no obligation to replenish
such Options.

 

50%A minimum of $15 million of cumulative product revenue during the calendar
years 2017 and 2018.

 

 

50%Upon listing on a listing on a National Exchange.

Executive understands that, pursuant to the Plan, upon termination of his
employment, he will only have ninety (90) days to exercise any vested portion of
the Options. All Options awarded pursuant to this Section 3(d) will contain a
provision in the Option Agreement that allows for immediate vesting of any
unvested portion of the Options in the event of a change of control of the
Company.

 

e.Personal Time-Off and Holidays. Executive’s personal time-off (“PTO”) and
holidays shall be consistent with the standards set forth in the Company’s
Employee Handbook, as revised from time to time or as otherwise published by the
Company. Notwithstanding the previous sentence, Executive will be eligible for
one hundred forty four (144) hours of PTO/year, which will accrue on a pro-rata
basis throughout the year, provided, however, that it is the Company’s policy
that no more than sixteen hours (16) hours of PTO can be accrued beyond this
annual limit for any employee at any time. Thus, when accrued PTO reaches one
hundred sixty (160) hours, Executive will cease accruing PTO until accrued PTO
is one hundred forty four (144) hours or less, at which point Executive will
again accrue PTO until he reaches one hundred sixty (160) hours. In addition to
PTO, there are also nine (9) paid national holidays and one (1) “floater” day
available to Company employees. Executive agrees to schedule such PTO so that it
minimally interferes with the Company’s operations. Executive further
understands and acknowledges that pursuant to Company policy, the Company does
not pay out unused PTO to employees upon their termination for any or no reason.

 

f.Reimbursement of Normal Business Expenses. The Company will reimburse all
reasonable business expenses of Executive, including, but not limited to, cell
phone expenses and business related travel, meals and entertainment expenses in
accordance with the Company’s polices for such reimbursement.

 

4.       Best Efforts of the Executive and Minimum Time Commitments of
Employment. Executive agrees to perform all of the duties pursuant to the
express and implicit terms of this Agreement to the reasonable satisfaction of
the Employer. Executive further agrees to perform such duties faithfully and to
the best of his ability, talent, and experience and, unless otherwise agreed
upon with the Company in writing, to render his full working time and attention
to the Company.

 

5.       Termination. The parties agree that any termination of the Executive
under this Agreement will be governed as follows:

 

a.By the Company for Cause. The Company shall have the right to terminate this
Agreement and to discharge the Executive for Cause (as defined below), at any
time during the Term. For the purposes of this Agreement, the Company shall have
“Cause” to terminate the Executive’s employment hereunder upon:


(i)        failure to materially perform and discharge the duties and
responsibilities of Executive under this Agreement after receiving written
notice and allowing Executive ten (10) business days to create a plan to cure
such failure(s), such plan being acceptable to the CEO and subject to discussion
with the Board of Directors, and a further thirty (30) days to cure such
failure(s), if so curable, provided, however, that after one such notice has
been given to Executive and the thirty (30) day cure period has lapsed, the
Company is no longer required to provide time to cure subsequent failures of the
same or substantially similar type having occurred within twelve (12) months of
the first instance under this provision, or

 

 



 

(ii)        any breach by Executive of the material provisions of this
Agreement; or

 

(iii)        felony conviction involving the personal dishonesty or moral
turpitude of Executive; or a determination by the CEO and subject to discussion
with the Board, after consideration of all available information, that Executive
has willfully and knowingly violated Company policies or procedures involving
discrimination, harassment, or work place violence or any other activities that
would potential subject the Company to criminal or civil liabilities; or

 

(iv)        engagement in illegal drug use or abuse of alcohol or prescription
drugs that, in the good faith opinion and sole discretion of the Board and
subject to discussion with the Board, prevents Executive from performing his
duties, or

 

(v)        any misappropriation, embezzlement or conversion of the Company’s
opportunities or property by the Executive; or

 

(vi)        willful misconduct, recklessness or gross negligence by the
Executive in respect of the duties or obligations of the Executive under this
Agreement and/or the Confidentiality, Non-Solicitation or Non-Competition
Agreement.

 

Any termination for Cause pursuant to this Section shall be given to the
Executive in writing and shall set forth in detail all acts or omissions upon
which the Company is relying to terminate the Executive for Cause. If an
Executive is terminated for Cause, the Executive shall only be entitled to
receive his accrued and unpaid Salary, bonus and other benefits pursuant to
Section 3(c) through the termination date and the Company shall have no further
obligations under this Agreement from and after the date of termination.

 

b.Termination by Company Without Cause. At any time during the Term, the Company
shall have the right to terminate this Agreement and to discharge the Executive
without Cause effective upon delivery of written notice to the Executive. If the
Company terminates the Executive without “Cause” for any or no reason, then the
Company agrees that for a period of three (3) months from the date of notice of
termination (the “Severance Period”), it will pay as severance of 100% of the
COBRA premiums for the Executive’s and Executive’s family health insurance
benefits, as permitted by COBRA and under the policy provisions as they then may
apply. The Company also agrees that it will pay to the Executive at the next
such time that annual bonuses are paid by the Company to employees generally,
the pro rata portion of any bonus that would be due for the year in which the
termination occurs up to the date of written notice of termination (such pro
rata bonus amounts together with the amount of any payments due after a
termination without Cause for COBRA premiums, collectively the “Benefit
Consideration”). The pro rata portion of any such bonus that would be due and
payable for the year in which termination occurs shall be calculated by
annualizing any financial metrics of the Company (e.g., revenue, adjusted
EBITDA, or net income) that may be specified as Company performance metrics in
the MIP up to the most recent full month prior to the written notice of
termination and comparing such annualized figures to the performance thresholds
for the Executive outlined in the MIP that was in effect for such year at the
time the written notice of termination was delivered to the Executive. Executive
understands and acknowledges that he would not have any obligation or authority
to represent the Company in any way during the Severance Period.

 

 



 

Executive further agrees that in the event that he obtains employment during the
Severance Period, he will promptly notify the Company. Provided that such
employment does not violate the terms of the Confidentiality, Non-Solicitation
and Non-Competition Agreement, the Severance Payments will continue to be paid.
Other than the Severance Payments, and the Benefit Consideration which is
conditioned as described above, the Company shall have no further obligation to
the Executive after the date of termination.

 

The Executive acknowledges and agrees that any and all Severance Payments to
which he may be entitled under this Section 5(b) following a termination without
Cause are conditioned upon and subject to his execution of a general waiver and
release, in such reasonable form as counsel for the Company shall determine, of
all claims the Executive has or may have against the Company.

 

c.Disability of the Executive. This Agreement may be terminated by the Company
upon the Disability of the Executive. "Disability" shall mean any mental or
physical illness, condition, disability or incapacity which prevents the
Executive from reasonably discharging his duties and responsibilities under this
Agreement for a period of ninety (90) days in any one hundred eighty (180) day
period. In the event that any disagreement or dispute shall arise between the
Company and the Executive as to whether the Executive suffers from any
Disability, then, in such event, the Executive shall submit to the physical or
mental examination of a physician licensed under the laws of the State of
Michigan, who is agreeable to the Company and the Executive, and such physician
shall determine whether the Executive suffers from any Disability. In the
absence of fraud or bad faith, the determination of such physician shall be
final and binding upon the Company and the Executive. The entire cost of such
examination shall be paid solely by the Company. In the event the Company has
purchased disability insurance for Executive, the Executive shall be deemed
disabled if he is disabled as defined by the terms of the disability policy. In
the event Company has purchased a disability policy, Executive shall be entitled
to the payments thereunder, subject and pursuant to the Company’s contract with
the disability insurance carrier. In addition, on the date that the Executive is
deemed to have a Disability, this Agreement will be deemed to have been
terminated and the Executive shall be entitled to receive from the Company his
accrued and unpaid Base Salary, bonus, and other benefits pursuant to Section
3(c) through the termination date. Other than as set forth in this subsection
5(c), the Company shall have no further obligations under this Agreement from
and after the date of termination due to Disability.

 

d.Death of the Executive. In the event of the death of Executive, the employment
of the Executive by the Company shall automatically terminate on the date of the
Executive's death and the Company shall be obligated to pay Executive’s estate,
or if written instructions signed by the Executive have been provided to the
Company prior to the Executive’s death which designates his specific next of
kin, pay such designated next of kin (i) the Executive’s accrued and unpaid Base
Salary, bonus, and other benefits pursuant to Section 3(c) through the
termination date and shall pay for Executive’s family health insurance for a
period of six (6) months thereafter, subject to and in accordance with the
provisions of COBRA. Other than as set forth in this subsection 5(d), the
Company shall have no further obligations under this Agreement from and after
the date of termination due to the death of the Executive.

 

 

 

6.       Confidentiality, Non-Compete & Non-Solicitation Agreement. Executive
agrees to the terms of the Confidentiality, Non-Solicitation and Non-Compete
Agreement attached hereto as Addendum A (the “Confidentiality Agreement”) and
has signed that Agreement. Such Confidentiality Agreement is hereby incorporated
into and made a part of this Agreement.

 

7.       Importance of Certain Clauses. Executive and Employer agree that the
covenants contained in the Confidentiality Agreement are material terms of this
Agreement and all parties understand the importance of such provisions to the
ongoing business of the Employer. As such, because the Employer's continued
business and viability depend on the protection of Confidential Information (as
such term is defined in the Confidentiality Agreement), non-solicitation and
non-competition, as well as the other provisions in the Confidentiality
Agreement, these clauses are interpreted by the parties to have applicability as
may be allowed by law and Executive understands and acknowledges his
understanding of same.

 

8.       Consideration. Executive acknowledges and agrees that the provision of
employment under this Agreement with the compensation and benefits specified in
Section 3 hereof and the execution by the Employer of this Agreement constitute
full, adequate and sufficient consideration to Executive for the Executive's
duties, obligations and covenants under this Agreement and under the
Confidentiality Agreement incorporated into this Agreement.

 

9.       Acknowledgement of Post Termination Obligations. Upon the effective
date of termination of Executive’s employment (unless due to Executive’s death),
if requested by the Employer, Executive shall participate in an exit interview
with the Employer and certify in writing that Executive has complied with his
contractual obligations and intends to comply with his continuing obligations
under this Agreement, including, but not limited to, the terms of the
Confidentiality Agreement. To the extent it is known or applicable at the time
of such exit interview, Executive shall also provide the Employer with
information concerning Executive's subsequent employer and the capacity in which
Executive will be employed. Executive's failure to comply with this provision
shall be a material breach of this Agreement, for which the Employer, in
addition to any other civil remedy, may in its sole discretion,(i) subject to
then-current and applicable law, discontinue any Benefit Consideration to which
the Executive may otherwise be entitled, or (ii) seek equitable relief, without
the necessity of posting bond.

 

10.       Withholding. All payments made to Executive shall be made net of any
applicable withholding for income taxes and Executive's share of FICA, FUTA or
other employment taxes. The Company shall withhold such amounts from such
payments to the extent required by applicable law and remit such amounts to the
applicable governmental authorities in accordance with applicable law.

 

11.        Representations of Executive. Executive represents and warrants to
Company that to the best of Executive’s knowledge and judgment (a) nothing in
his past legal and/or work and/or personal experiences, which if became broadly
known in the marketplace, would impair his ability to serve as the Chief
Commercial Officer of a publicly-traded company or materially damage his
credibility with public shareholders; (b) there are no restrictions, agreements,
or understandings whatsoever to which he is a party which would prevent or make
unlawful his execution of this Agreement or employment hereunder, (c)
Executive’s execution of this Agreement and employment hereunder shall not
constitute a breach of any contract, agreement or understanding, oral or
written, to which he is a party or by which he is bound, (d) Executive is free
and able to execute this Agreement and to continue employment with Company, and
(e) Executive has not used and will not use confidential information or trade
secrets belonging to any prior employers to perform services for the Company.

 

 

 

12.        Effect of Partial Invalidity. The invalidity of any portion of this
Agreement shall not affect the validity of any other provision. In the event
that any provision of this Agreement is held to be invalid, the parties agree
that the remaining provisions shall remain in full force and effect.

 

13.        Entire Agreement. This Agreement, together with the other documents
referenced herein, reflects the complete agreement between the parties regarding
the subject matter identified herein and shall supersede all other previous
agreements, either oral or written, between the parties. The parties stipulate
that neither of them, nor any person acting on their behalf has made any
representations except as are specifically set forth in this Agreement and each
of the parties acknowledges that it or he has not relied upon any representation
of any third party in executing this Agreement, but rather have relied
exclusively on it or his own judgment in entering into this Agreement.

 

14.        Assignment. Employer may assign its interest, obligations, and rights
under this Agreement at its sole discretion and without approval of Executive to
a successor in interest by the Employer’s merger, consolidation or other form of
business combination with or into a third party where the Employer’s
stockholders before such event do not control a majority of the resulting
business entity after such event. All rights and entitlements arising from this
Agreement, including but not limited to those protective covenants and
prohibitions set forth in the Confidentiality, Non-Solicitation and Non-Compete
Agreement attached as Addendum A and incorporated into this Agreement shall
inure to the benefit of any purchaser, assignor or transferee of this Agreement
and shall continue to be enforceable to the extent allowable under applicable
law. Neither this Agreement, nor the employment status conferred with its
execution is assignable or subject to transfer in any manner by Executive.

 

15.        Notices. All notices, requests, demands, and other communications
shall be in writing and shall be given by registered or certified mail, postage
prepaid, a) if to the Employer, at the Employer’s then current headquarters
location, and b) if to Executive, at the most recent address on file with the
Company for Executive or to such subsequent addresses as either party shall so
designate in writing to the other party.

 

16.       Remedies. If any action at law, equity or in arbitration, including an
action for declaratory relief, is brought to enforce or interpret the provisions
of this Agreement, the prevailing party may, if the court or arbitrator hearing
the dispute, so determines, have its reasonable attorneys’ fees and costs of
enforcement recouped from the non-prevailing party.

 

17.       Amendment/Waiver. No waiver, modification, amendment or change of any
term of this Agreement shall be effective unless it is in a written agreement
signed by both parties. No waiver by the Employer of any breach or threatened
breach of this Agreement shall be construed as a waiver of any subsequent breach
unless it so provides by its terms.

 

18.       Governing Law, Venue and Jurisdiction. This Agreement and all
transactions contemplated by this Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Michigan without regard to
any conflicts of laws, statutes, rules, regulations or ordinances. Executive
consents to personal jurisdiction and venue in the Circuit Court in and for
Ingham County, Michigan regarding any action arising under the terms of this
Agreement and any and all other disputes between Executive and Employer.

 

19.       Arbitration. Any and all controversies and disputes between Executive
and Employer arising from this Agreement or regarding any other matter
whatsoever shall be submitted to arbitration before a single unbiased arbitrator
skilled in arbitrating such disputes under the American Arbitration Association,
utilizing its employment rules. The process for selecting a single unbiased
arbitrator shall be decided between Employer and Executive. Any arbitration
action brought pursuant to this section shall be heard in Lansing, Michigan. The
Circuit Court in and for Lansing, Michigan shall have concurrent jurisdiction
with any arbitration panel for the purpose of entering temporary and permanent
injunctive relief, but only with respect to any alleged breach of the
Confidentiality, Non-Solicitation and Non-Compete Agreement.

 

 



 

20.       Headings. The titles to the sections of this Agreement are solely for
the convenience of the parties and shall not affect in any way the meaning or
interpretation of this Agreement.

 

21.       Miscellaneous Terms. The parties to this Agreement declare and
represent that:

 

a.They have read and understand this Agreement;

 

b.They have been given the opportunity to consult with an attorney if they so
desire;

 

c.They intend to be legally bound by the promises set forth in this Agreement
and enter into it freely, without duress or coercion; and

 

d.They have retained signed copies of this Agreement for their records.

 

22.       Counterparts. This Agreement may be executed in counterparts and by
facsimile, or by pdf, each of which shall be deemed an original for all intents
and purposes.

 

Signatures appear on the following page.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

XG SCIENCES, INC., a Michigan Corporation

 

By: /s/ Philip Rose

 

Name: Philip Rose

 

Title: CEO

 

 

 

 

EXECUTIVE:

 

/s/ Bamidele Ali

Bamidele Ali

 

 

 

Addendum A

 

Confidentiality, Non-Compete and Non-Solicitation Agreement

 

 

 